          Case 1:20-cr-00062-NONE-SKO Document 49 Filed 08/28/20 Page 1 of 3


 1   Monica L. Bermudez
     Attorney at Law, SBN 275434
 2   1670 "M" Street
     Bakersfield, CA 93301
 3   Tel: (661) 616-2141
     Fax: (661) 322-7675
 4
     Attorney for:
 5   BRYAN SAHAGUN
 6                           IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                        ) Case No.: 1:20-CR-00062-NONE-SKO-4
 9   UNITED STATES OF AMERICA,                          )
                                                        )
10                  Plaintiff,                          ) ORDER TO ALLOW DEFENDANT TO
                                                        ) TRAVEL OUT OF DISTRICT
11       vs.                                            )
     BRYAN SAHAGUN,                                     )
12
                                                        )
                    Defendant                           )
13
                                                        )
14   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA
15
     K. OBERTO AND KATHLEEN SERVATIUS, ASSISTANT UNITED STATES ATTORNEY:
16          COMES NOW defendant, Brian Sahagun, by and through his attorney of record,
17   MONICA L. BERMUDEZ, hereby requesting to allow defendant to travel out of the district.
18
            Mr. Sahagun has informed my office that he would like to travel on two occasions. Mr.
19   Sahagun would like to travel to San Jose, CA to collect his belongings and report to his union,
20   Local Labor’s Union 270, in order to transfer his workplace to Southern California. His union is
21
     located at 2195 Fortune Dr. San Jose, CA 95131. Mr. Sahagun plans on traveling by vehicle
22   alone and anticipates leaving Palmdale, CA on Tuesday, September 1, 2020 at 6 a.m. and will
23   return Friday, September 4, 2020 by 10:00 p.m. The drive will take approximately five hours.
24
     While in San Jose, CA, he plans on staying with his grandmother, Teresa Bravo, at her residence
25   located at 1066 Fox Chase Drive San Jose, CA 95123. Ms. Bravo resides alone.




            U.S. v. Sahagun; 20-CR00062 NOTICE OF MOTION TO ALLOW DEFENDANT TO TRAVEL OUT OF DISTRICT - 1
          Case 1:20-cr-00062-NONE-SKO Document 49 Filed 08/28/20 Page 2 of 3


 1           In addition, Mr. Sahagun would like to travel to Los Gatos, CA for his sister’s wedding,

 2   which will take place on September 26, 2020. Mr. Sahagun plans on traveling by vehicle with his

 3   mother, Norma Sahagun, father, Jose Sahagun, and three siblings, Isiah Sahagun, Stephanie

 4   Sahagun and Joshua Sahagun. Mr. Sahagun anticipates leaving Palmdale, CA on Friday,

 5   September 25, 2020 at 6 a.m. and will return Sunday, September 27, 2020 by 10:00 p.m. The

 6   drive will take approximately five hours. Mr. Sahagun will stay with his grandmother, Teresa

 7   Bravo, in San Jose, CA. Ms. Bravo resides alone.

 8          Mr. Sahagun currently resides in Palmdale, CA with his mother, Norma Sahagun, who is

 9   also his third-party custodian. Mr. Sahagun is on pretrial release and is being supervised by

10   United States Pretrial Services Officer Sean Hamel. He has no violations since being placed on

11   release and checks in with Officer Hamel as ordered by the court.

12           Mr. Sahagun’s is scheduled for a status conference on August 31, 2020.

13          United States Attorney Kathleen Servatius and United States Pretrial Services have no

14   objection.

15

16                                                                     Respectfully Submitted,

17   DATED: August 27, 2020                                            /s/ Monica L. Bermudez _
                                                                       MONICA L. BERMUDEZ
18                                                                     Attorney for Defendant
                                                                       Bryan Sahagun
19

20

21

22

23

24

25




            U.S. v. Sahagun; 20-CR00062 NOTICE OF MOTION TO ALLOW DEFENDANT TO TRAVEL OUT OF DISTRICT - 2
          Case 1:20-cr-00062-NONE-SKO Document 49 Filed 08/28/20 Page 3 of 3


 1

 2

 3                                                     ORDER

 4            GOOD CAUSE APPEARING, IT IS SO ORDERED that defendant is allowed to travel

 5   out of district from September 1, 2020 through September 4, 2020, and September 25, 2020

 6   through September 27, 2020.

 7

 8   IT IS SO ORDERED.
 9
     Dated:     August 28, 2020                                          /s/   Sheila K. Oberto               .
10                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




              U.S. v. Sahagun; 20-CR00062 NOTICE OF MOTION TO ALLOW DEFENDANT TO TRAVEL OUT OF DISTRICT - 3
